Title: To James Madison from an Unidentified Correspondent, 4 June 1815
From: 
To: Madison, James


                    
                        
                            From a Preacher of the Everlasting Gospel,to all christian Rulers, Greeting.
                        
                        Massachusetts June 4 1815.
                    
                    As Christians you all profess to be upon an equality with all other men, inasmuch as you rest your hopes for eternal life in the world to come, upon the Grace of God revealed in his son Jesus Christ. Therefore, as Christians I presume to address you. God hath given you much, may you be good stewards for the Lord of hosts. War is contrary to the spirit of Christianity, which is universal philanthropy. War is a barbarity of paganism. And Moses, Joshua, David and others who were employed in it, were so employed only to check paganism, and quell rebellion against the civil code, and law of moral nature. And still let there be an union of all Christendom against any incursions from paganism, if any such there should be: But let Christians themselves one among another, from henceforth cease to war with each other. Let it be true in them, that the “Night is far spent and the Day is at hand.” The Time is near I hope, when Christians shall abolish war, and beat their swords into plowshares. But this cannot be done but by a Solemn league of all Christendom.
                    O ye christian Rulers, honour God! honour yourselves, by fulfilling this divine prediction. The grain of wheat sown in the earth, hath its winter,

summer and autumn; and so hath Christianity: But, now, “Are not the fields white already to harvest?” Reap ye this Harvest and gather the precious fruit! Your Wages will be more than all the spoils of war. If you would retain your authority of Rule, Confess the Supremacy of Jesus. “Kiss the Son.” Be ye hence forth nursing Parents to Christianity. Let all Denominations be equal. Abolish all manner of persecution for difference of Opinion in religion. Encourage ye pure morality: and let all superstition die of itself. Return ye all unto the Lord God with full purpose of heart. Make the yoke of your people light. Abolish every remaining barbarity in every department.
                    Now, appoint ye a Congress of nations—of all christian nations. Let it meet in the centre of Christendom, and let them settle all disputes without the sword in future. Man is a sympathetic being! Human nature is a moral nature. O ye august Rulers, Take ye this Child. Draw him out of the Water, as Pharoah’s daughter did Moses in the ark of bulrushes, and nurse him for God. To move your compassions, Behold the Babe weeps! Man’s sympathetic feelings are weary of blood and slaughter. Consecrate ye the Millenium!
                    According to the Book of sacred prediction, the Jews are to come in with the fulness of the gentiles, under the authority of Christ: not by force of Law, for then they would be hypocrites; but willingly. The people are to be willing in the day of power. Therefore, o ye Rulers, make ye all the Jews free in all your Countries, and upon a perfect civil Equality with all other men. Suffer ye them to unite and take Palestine, if they chuse. Or, Rather, Let all the Rulers of Christendom Unite to send a Deputation to the grand Turk, requesting him to grant the Sons of Abraham; the Inheritance of Palestine, upon a certain Stipulation and future Amity. Say ye not this Scheme is wild as the Crusades, for it surely is an Advance in Reason, in proportion to rational Improvements, since that period. Make ye the Jews free first as mere men, and they will have leisure to think of Christianity. The power is put into your hands, to make all Christendom a “Quiet Habitation.” May you all feel sufficient virtue to unite and aid in the work of God, to build a Grand Temple of peace sacred to Jehovah. Your Humble Servant in the Gospel of peace and love
                    
                        A Preacher.
                    
                    
                        PS. The Preacher facilitates [sic] President Madison upon the honorable Peace he has made with Britain, and rejoices in the last triumph of victory in the Cause of Freedom at New Orleans.
                    
                